UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-6909


PATRICK L. BOOKER,

                Petitioner - Appellant,

          v.

MCKITHER BODISON,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:10-cv-01098-HMH)


Submitted:   October 6, 2011                 Decided:   October 14, 2011


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick L. Booker, Appellant Pro Se.      Donald John Zelenka,
Deputy Assistant Attorney General, Brendan McDonald, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patrick L. Booker seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition and

the court’s order denying relief on his Fed. R. Civ. P. 59(e)

motion to alter or amend.                The orders are not appealable unless

a    circuit       justice        or     judge      issues       a     certificate       of

appealability.            See     28     U.S.C.    § 2253(c)(1)(A)           (2006).      A

certificate        of     appealability           will     not       issue     absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief   on    the      merits,    a   prisoner      satisfies        this   standard    by

demonstrating        that       reasonable       jurists     would      find    that     the

district      court’s     assessment        of    the    constitutional         claims   is

debatable     or     wrong.       Slack     v.     McDaniel,     529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at   484-85.         We   have     independently         reviewed      the     record    and

conclude      that      Booker     has    not     made     the   requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3